While we agree in the main with the conclusions arrived at by the referee, we think an injunction should have been granted against the usé of the articles alleged to have been stolen and the Use of any information obtained thereby. Judgment as amended unanimously modified accordingly, without costs. The findings inconsistent with this determination should be reversed and such new findings made of facts proved on the trial as are necessary to sustain the judgment hereby awarded. Settle order on notice. Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.